DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 2-13 in the reply filed on 08/16/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6-8, and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manning (US 5678570) in view of Carpenter (US  20100211095).
Regarding claim 2, Manning discloses a triple lumen balloon catheter (Fig. 3) comprising a first lumen 31 having a proximal end and a distal end (located near the tip of catheter tube 30, distal of balloon 32, Fig. 3, col. 4 lines 21-29), said distal end of said first lumen 31 being configured for positioning at a heart valve (Fig. 2), a second lumen 33 that extends parallel to the first lumen along a portion of said first lumen 31 between said proximal end and said distal end of said first lumen 31 (Fig. 3, col. 4 lines 21-29), and having an orifice 35 at a distal end of said second lumen (Fig. 3, col. 4 lines 25-29), wherein said orifice 35 is positioned proximally with respect to said distal end of said first lumen 31 (shown in Fig. 3);
However, Manning fails to disclose an expandable embolic protection filter having an unexpanded delivery shape and a non-tubular expanded shape, and wherein at least a portion of said expandable embolic protection filter is arranged to extend from said orifice at said distal end of said second lumen; the embolic protection filter is configured to cover at least one ostia of side branch vessels in an aortic arch when extended from said orifice of the second lumen.
Carpenter in the same field of endeavor teaches a porous expandable embolic protection filter (Figs. 3A-4F) having an unexpanded delivery shape (best shown in Fig. 3A) and a non-tubular expanded shape (Figs. 3C, 4B), and wherein at least a portion of said expandable embolic protection filter is arranged to extend from an orifice at a distal end of a lumen (Fig. 3B, 4C, para. 0023); the embolic protection filter is configured to cover at least one ostia of side branch vessels in an aortic arch when extended from said orifice of the lumen (Figs. 3C, 3D, 4B, para. 0007, 0022) for the purpose of preventing emboli from entering the cerebral circulation through either the right or left carotid arteries, thereby deflecting emboli from the cardiac or aortic procedure downstream and trap emboli within the filter to prevent stroke (para. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the second lumen in Manning to include the expandable embolic protection filter of Carpenter in order to allow adequate blood flow through the ostia of the vessels in which the filter contacts, thereby maintaining perfusion to the brain and other vital structures while simultaneously capturing emboli, thereby reducing the risk of stroke (para. 0007, 0022).
Regarding claim 3, Modified Manning discloses wherein said embolic protection filter is arranged to stabilize said distal end of said first lumen when said embolic protection filter is expanded out of said second lumen and is in apposition against the surrounding vessel wall (para. 0008 discloses that the boat-like frame of the embolic protection filter allows the filter to press against the aortic wall when deployed, wherein the frame provides a good seal with the curved aortic wall (para. 0022). Therefore, if the embolic filter is sealed against the surrounding vessel wall then the distal end of the first lumen would be stabilized when the filter is expanded against the surrounding vessel wall) .
Regarding claims 6 and 8, Modified Manning discloses all of the limitations set forth above in claim 2. However, Modified Manning fails to disclose wherein said embolic protection filter is an anchor to said first lumen when in an expanded state.
Carpenter further discloses that when the embolic protection filter is deployed, that the filter is secured in a position covering the ostia in the aortic arch (para. 0006, 0025) by being locked in the position using a rotating valve or other locking mechanism, thereby maintaining its position against the vessel wall (para. 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the expandable embolic protection filter in Modified Manning to include the locking mechanism of Carpenter in order to securely maintain the position of the filter within the aortic arch during the procedure.
Regarding claim 7, Modified Manning discloses further comprising a delivery unit (interpreted as the shaft or elongated member extending from the embolic protection filter, see annotated Fig. 3B of Carpenter below) connectable to the embolic protection filter at a connection point (Figs. 7-8, para. 0009 of Carpenter).

    PNG
    media_image1.png
    260
    206
    media_image1.png
    Greyscale

Annotated Fig. 3B of Carpenter
Regarding claim 10, Modified Manning discloses all of the limitations set forth above in claim 2. However, Modified Manning does not expressly disclose wherein said embolic protection filter extends distally beyond an orifice of the first lumen. Manning further discloses that the catheter tube of the balloon catheter may have a length of 20 to 80 cm (col. 3 lines 26-38 of Manning). 
Carpenter teaches that the shaft of the embolic filter (see annotated Fig. 3B above) has a length of 110 cm in length (para. 0014) in order to allow the filter to extend from a sheath or tube as long as 90 cm (para. 0014). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conclude that the embolic protection filter would extend distally beyond the orifice of the first lumen located in tube 31 either when the balloon is deflated or when the device is placed in a lumen larger than the balloon, particularly since Carpenter discloses that the filter can extend a length greater than the length of the balloon catheter disclosed in Manning.
Regarding claim 11, Modified Manning discloses all of the limitations set forth above in claim 2. However, Modified Manning does not expressly disclose wherein said non-tubular shape (see Fig. 3C) is substantially planar. 
Claim 12 and para. 0022 of Carpenter teaches that the profile of the filter may be flat (see Fig. 5EE) as a known alternative to the boat like shape (best shown in Figs.  3C and 5AA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the boat like shaped expandable embolic protection filter in Modified Manning for the flat shaped expandable embolic protection filter of Carpenter, particularly since Carpenter teaches that the flat shape is a known alternative to the boat-like shape. The substitution would yield the predictable result of sufficiently covering the ostia within the aortic arch (para. 0022).

Regarding claim 12, Modified Manning discloses wherein the embolic protection filter is configured to cover all ostia of side branch vessels in an aortic arch when extended from said orifice of the second lumen (para. 0022 of Carpenter discloses This device could be modified in size in another embodiment in order to be used to cover the ostia of different vessels, including all three head vessels including the left subclavian artery.).
Regarding claim 13, Modified Manning discloses wherein a distal end of said embolic filter is in apposition against an inner wall of an ascending aortic arch portion of said aortic arch (see Figs. 3C, 3D, 4B of Carpenter).
Claims 4 and 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manning (US 5678570) in view of Carpenter (US  20100211095) as applied to claim 2 above, and further in view of Hart et al. (US 5868708).
Regarding claims 4 and 5, Modified Manning discloses all of the limitations set forth above in claim 2. Manny further discloses a balloon 32 arranged for temporarily positioning said first lumen 31 at a desired position in relation to said cardiac valve when said balloon is in an expanded state (Figs. 2, 3, col. 3 lines 53-67 and col. 4 lines 1-7). However, Modified Manny fails to disclose a plurality of radially expandable units.
Hart in the same field of endeavor teaches an outer sleeve 36 comprising a plurality of radially expandable units 42 surrounding a balloon 22 arranged for temporarily positioning a lumen 32 at a desired position in relation to a vascular conduit 2 such as an artery, vein, or other body conduit when said expandable units 42 are in an expanded state (Figs. 2-4, col. 7 lines 1-39) for the purpose of providing a tractive outer surface to effectively grip and contact the inner walls of the conduit without damaging the inner lining of the vascular conduit (col. 1 lines 60-67, and col. 2 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the balloon in Modified Manning to include the plurality of radially expandable units of Hart in order to provide a tractive outer surface to effectively grip and contact the inner walls of the conduit without damaging the inner lining of the vascular conduit (col. 1 lines 60-67, and col. 2 lines 1-5).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manning (US 5678570) in view of Carpenter (US  20100211095) as applied to claim 7 above, and further in view of Jonsson (US 20110295304).
Regarding claim 9, Modified Manning discloses all of the limitations set forth above on claim 7. Carpenter appears to discloses that the embolic protection filter and the delivery unit is connected by a central connection point (see annotated Fig. 3B, Figs.  3C-D, 4A-C) However, Modified Manning fails to disclose wherein said connection point is arranged off-center at the embolic protection filter such that said delivery unit is connectable off center to said embolic protection filter. 
Jonsson in the same field of endeavor teaches an embolic protection filter 200 comprising a delivery unit 130 including a connection point 131 wherein said connection point 131 is arranged off-center at the embolic protection filter 200 such that said delivery unit 130 is connectable off center to said embolic protection filter 200 (Figs. 3, 4B, para. 0090) as a known alternative to a central connection (Fig 2, para. 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the central connection in Modified Manning for the off-center connection of Jonsson, particularly since Jonsson teaches that the central connection point is a known alternative to the off-center connection point. The substitution would yield the predictable result of a means to connect the frame to the delivery unit of the embolic protection filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771